The Chief Justice announced, that for the future the court would strictly adhere to the rules established as to the admission of candidates for examination. That if a person commencing a clerkship in an attorney’s office is entitled to an allowance for classical studies, such allowance must be ascertained and settled by one of the judges at the commencement of the clerkship, and will not be inquired into by the court when application is made for examination. If special circumstances exist, excusing the omission, application should be made to one of the judges in vacation, and not to the court during term.